Under section 66a of the laws of the defendant order, any member's conviction of a felony forfeits all rights and benefits under his certificate of membership, and nullifies his certificate, without notice to him. Obviously, the forfeiture and nullification thus declared are effective immediately upon the occurrence of the events or conditions premised, and do not wait upon the trial and expulsion of the member, since there could not be a trial without notice. Moreover, expulsion from the order is one of the alternative grounds of forfeiture, showing quite clearly that the other alternatives are effective by their own force without the sequel of expulsion.
Authority is not needed, but a well-reasoned decision directly in point will be found in Sup. Council Royal Templars v. Curd, 111 Ill. 284, 289, and our own case of United Order Golden Cross v. Hooser, 160 Ala. 334, 342, 343, 49 So. 354, would, by analogy, seem to be decisive.
This rule is recognized also in Carlson v. Sup. Council Am. L. of H., 115 Cal. 466, 47 P. 375, 35 L.R.A. 643, with a quotation from Borgraefe v. Sup. Lodge, K.  L. of H.,22 Mo. App. 127, wherein the subject is excellently discussed.
It necessarily follows that the member Overton lost all rights and benefits under his certificate ipso facto upon his conviction of murder, unless the forfeiture was legally waived by the order (and there is no such contention), or unless it is prevented by section 68 of the laws which prescribes the conditions of incontestability.
In order to enjoy the protection of section 68, Overton's certificate must have been in force for five consecutive years immediately preceding his death while in good standing; and the decisive question before the court was whether Overton was "in good standing" at the time of his death — a question of law depending upon the meaning to be accorded to that phrase as used in section 68 of the laws. Appellant's contention is that, inasmuch as the laws of the Order provide for the filing of charges against members who are guilty of certain offenses, or who violate the laws of the order, looking to a trial of such members, and resulting contingently in some penalty, or in suspension or expulsion, a member must be regarded as being "in good standing" until the order, acting through some authorized agency, has taken such action and passed such judgment upon the offender as would deprive him of that standing. We think that contention is unsound. To sustain it would be to destroy a clear and precise provision of the laws of the order by an implication which is remote and doubtful at best. The phrase "in good standing," not only implies that the party should be a member of the order at the time of his decease, but that he should have a good reputation therein. The words cannot in reason be so construed as to make a trial and conviction of the offending member a condition precedent to forfeiture.
In the case of Sup. Council Royal Templars v. Curd, 111 Ill. 284, wherein the member's offense was a breach of his pledge of total abstinence, and under a forfeiture clause substantially like the one here shown, the court said:
"The words are to be construed with reference to the language * * * of the certificate, *Page 586 
and when this is done they manifestly mean not only good reputation, but good conduct; that is, freedom from a violation of the pledge of total abstinence," etc.
The violation of the pledge, therefore, and not the expulsion or suspension by reason thereof, is "a cause for forfeiture of rights and benefits under the certificate." See, also, to the same effect, Smith v. Knights of Father Mathew,36 Mo. App. 184; Puhr v. Grand Lodge, etc., 77 Mo. App. 47, 63; McMurray v. Sup. Lodge, K. of H. (C. C.) 20 Fed. 107.
We hold that under the laws of the order, to which we have referred, Overton's conviction of murder ipso facto deprived him of his standing as a member of the order, and that he was not a member "in good standing" at the time of his death, from which it results that the payment of the benefit was contestable, notwithstanding section 68 of the laws.
The rulings of the trial court on the pleadings, and in the giving of the affirmative charge for defendant, are in harmony with the foregoing views and conclusions, and the judgment will therefore be affirmed.
Affirmed.
McCLELLAN, THOMAS, and MILLER, JJ., concur.